

	

		II

		109th CONGRESS

		1st Session

		S. 1210

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Harkin (for himself,

			 Mr. Lugar, Mr.

			 Obama, and Mr. Coleman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To enhance the national security of the

		  United States by providing for the research, development, demonstration,

		  administrative support, and market mechanisms for widespread deployment and

		  commercialization of biobased fuels and biobased products, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the National Security and Bioenergy

			 Investment Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					TITLE I—Biomass Research and Development

					Sec. 101. Definitions.

					Sec. 102. Cooperation and coordination in biomass research and

				development.

					Sec. 103. Biomass Research and Development Board.

					Sec. 104. Biomass Research and Development Technical Advisory

				Committee.

					Sec. 105. Biomass Research and Development

				Initiative.

					Sec. 106. Reports.

					Sec. 107. Funding.

					Sec. 108. Termination of authority.

					Sec. 109. Biomass-derived hydrogen.

					TITLE II—Production incentives

					Sec. 201. Production incentives.

					TITLE III—Assistant Secretary of Agriculture for Energy and

				Biobased Products

					Sec. 301. Assistant Secretary of Agriculture for Energy and

				Biobased Products.

					TITLE IV—Procurement of biobased products

					Sec. 401. Federal procurement.

					Sec. 402. Capitol Complex procurement.

					Sec. 403. Education .

					Sec. 404. Regulations.

					TITLE V—Bioeconomy Grants and tax incentives

					Sec. 501. Small business bioproduct marketing and certification

				grants.

					Sec. 502. Regional bioeconomy development grants.

					Sec. 503. Preprocessing and harvesting demonstration

				grants.

					Sec. 504. Sense of the Senate.

					TITLE VI—Other provisions

					Sec. 601. Education and outreach.

					Sec. 602. Reports.

				

			2.FindingsCongress finds that—

			(1)the Governors’ Ethanol Coalition, in the

			 report entitled Ethanol From Biomass America’s 21st Century

			 Transportation Fuel, found that—

				(A)the dependence of the United States on oil

			 is a major risk to national security and economic and environmental

			 health;

				(B)the safest and least costly approach to

			 mitigating these risks is to set and achieve aggressive biofuels research,

			 development, production and use goals; and

				(C)significant investment in cellulosic

			 biofuels, including a dramatic expansion of existing research programs,

			 production and consumer incentives, and commercialization assistance, is

			 needed;

				(2)the National Academy of Sciences has found

			 that there are abundant sources of waste biomass, and approximately 280,000,000

			 tons of waste biomass generated, in all regions of the United States each

			 year;

			(3)the Natural Resources Defense Council has

			 estimated that by 2025, 200,000,000 additional tons of biomass could be

			 harvested each year from dedicated energy crops grown throughout the country,

			 yielding $5,000,000,000 annually in profit for farmers;

			(4)the Department of Agriculture has estimated

			 that energy derived from existing biomass supplies could displace 25 percent of

			 current petroleum imports while still meeting agricultural demands;

			(5)if all diesel fuel in the United States

			 were blended with a 4-percent blend of biodiesel, crude oil consumption in the

			 United States would be reduced by 300,000,000 barrels each year by 2016;

			(6)there is sufficient domestic feedstock for

			 the production of at least 8,000,000,000 annual gallons of renewable fuels,

			 including ethanol and biodiesel, by 2012;

			(7)the Natural Resources Defense Council has

			 estimated that biomass could supply 50 percent of current transportation

			 petroleum demand by 2050;

			(8)the National Academy of Sciences has

			 estimated that enough agricultural crop residue is produced each year to

			 entirely replace the 700,000,000 barrels of petroleum used in organic chemical

			 production in 2004;

			(9)the Biotechnology Industry Organization, in

			 its report entitled New Biotechnology Tools for a Cleaner

			 Environment, found that if all plastics in the United States were made

			 from biomass, oil consumption would decrease by up to 145,000,000 barrels per

			 year;

			(10)the National Academy of Sciences has

			 reported that biobased products have the potential to improve the

			 sustainability of natural resources, environmental quality, and national

			 security while competing economically;

			(11)the Department of Agriculture has made

			 significant advances in the understanding and use by the United States of

			 biomass as a feedstock for fuels and products;

			(12)through participation with the Department

			 of Energy in the Biomass Research and Development Initiative, the Department of

			 Agriculture has also made valuable contributions, through grant-making and

			 other initiatives, to the support of biomass research and development at

			 institutions throughout the United States;

			(13)the Government Accountability Office has

			 found that—

				(A)actions to implement the requirements of

			 the Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116

			 Stat. 134) for purchasing biobased products have been limited; and

				(B)greater priority by the Department of

			 Agriculture would promote compliance by other agencies with biobased purchasing

			 requirements;

				(14)an Assistant Secretary of the Department of

			 Agriculture for Energy and Biobased Products would provide the priority, staff,

			 and financial resources to fully implement biobased purchasing requirements and

			 other provisions of the energy title of the Farm Security and Rural Investment

			 Act of 2002;

			(15)Federal Government contractors and the

			 Architect of the Capitol are currently exempt from biobased purchasing

			 requirements of the Farm Security and Rural Investment Act of 2002;

			(16)expansion of those biobased purchasing

			 requirements—

				(A)to Federal contractors would significantly

			 expand the market for, and advance commercialization of, biobased products;

			 and

				(B)to the Architect of the Capitol would, in

			 combination with a program of public education, allow the Capitol Complex to

			 serve as a showcase for the existence, use, and benefits of biobased

			 products;

				(17)fuel derived from cellulosic biomass could

			 have near-zero net carbon dioxide and sulfur emissions, and substantially

			 reduced carbon monoxide, particulate and toxic emissions relative to

			 petroleum-based fuels;

			(18)the bipartisan National Commission on

			 Energy Policy has predicted that with a dedicated Federal research,

			 development, and demonstration effort, cellulosic ethanol could be less

			 expensive to produce than gasoline by 2015;

			(19)the 2004 report of the Rocky Mountain

			 Institute, entitled Winning the Oil Endgame, estimated that a

			 mature biomass industry would create up to 1,045,000 jobs;

			(20)the National Academy of Sciences has found

			 that there are significant opportunities to produce biomass ethanol more

			 efficiently;

			(21)the National Commission on Energy Policy

			 has found that current Federal programs directed toward reducing the cost of

			 biofuels are under-funded, intermittent, scattered, and poorly targeted;

			(22)a report commissioned by the Department of

			 Defense urged the United States to invest in a new large-scale initiative to

			 produce biofuels as an alternative supply source, and as a feedstock for future

			 fuel vehicles;

			(23)the Consumer Federation of America has

			 found that the blending of ethanol into conventional gasoline can significantly

			 benefit consumers by lowering prices at the pump;

			(24)45 leading national security, labor, and

			 energy policy experts joined the Energy Future Coalition in supporting a

			 national commitment to cut the oil use of the United States by 25 percent by

			 2025 through the rapid development and deployment of advanced biomass, alcohol,

			 and other available petroleum fuel alternatives; and

			(25)an aggressive effort to advance technology

			 for conversion of biomass to fuel and products is warranted.

			3.DefinitionsIn this Act:

			(1)DepartmentThe term Department means the

			 Department of Agriculture.

			(2)SecretaryThe term Secretary means the

			 Secretary of Agriculture.

			IBiomass Research and Development

			101.DefinitionsSection 303 of the Biomass Research and

			 Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is

			 amended—

				(1)by striking paragraphs (2), (3), and

			 (9);

				(2)by redesignating paragraphs (4), (5), (6),

			 (7), and (8) as paragraphs (5), (7), (8), (9), and (10) respectively;

				(3)by inserting after paragraph (1) the

			 following:

					

						(2)Biobased

				fuelThe term biobased

				fuel means any transportation fuel produced from biomass.

						(3)Biobased

				productThe term

				biobased product means a commercial or industrial product

				(including chemicals, materials, polymers, and animal feed) produced from

				biomass, or electric power derived in connection with the conversion of biomass

				to fuel.

						(4)Biomass

							(A)In

				generalThe term

				biomass means—

								(i)organic material from a plant, including

				grasses and trees, that is planted for the purpose of being used to produce

				energy, including vegetation produced for harvest on land enrolled in the

				conservation reserve program established under subchapter B of chapter 1 of

				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et

				seq.) if the harvest is consistent with the integrity of soil and water

				resources and with other environmental purposes of the conservation reserve

				program;

								(ii)nonhazardous, lignocellulosic, or

				hemicellulosic matter derived from—

									(I)the following forest-related

				resources:

										(aa)pre-commercial thinnings;

										(bb)slash; and

										(cc)brush;

										(II)an agricultural crop, crop byproduct, or

				agricultural crop residue, including vegetation produced for harvest on land

				enrolled in the conservation reserve program established under subchapter B of

				chapter 1 of subtitle D of title XII of the Food Security Act of 1985

				(16 U.S.C.

				3831 et seq.) if the harvest is consistent with the integrity

				of soil and water resources and with other environmental purposes of the

				conservation reserve program; or

									(III)miscellaneous waste, including landscape or

				right-of-way tree trimmings; and

									(iii)agricultural animal waste.

								(B)ExclusionThe term biomass does not

				include—

								(i)unsegregated municipal solid waste;

								(ii)incineration of municipal solid

				waste;

								(iii)recyclable post-consumer waste paper and

				paper products;

								(iv)painted, treated, or pressurized

				wood;

								(v)wood contaminated with plastic or metals;

				or

								(vi)tires.

								;

				and

				(4)by inserting after paragraph (5) (as

			 redesignated by paragraph (2)):

					

						(6)DemonstrationThe term demonstration means

				demonstration of technology in a pilot plant or semi-works scale

				facility.

						.

				102.Cooperation and

			 coordination in biomass research and developmentSection 304 of the Biomass Research and

			 Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is

			 amended—

				(1)in subsections (a) and (d), by striking

			 industrial products each place it appears and inserting

			 fuels and biobased products;

				(2)by striking subsections (b) and (c);

				(3)by redesignating subsection (d) as

			 subsection (b); and

				(4)in subsection (b)(1)(A) (as redesignated by

			 paragraph (3)), by striking an officer of the Department of Agriculture

			 appointed by the President to a position in the Department before the date of

			 the designated, by and with the advice and consent of the Senate and

			 inserting: the Assistant Secretary of Agriculture for Energy and

			 Biobased Products.

				103.Biomass Research and

			 Development BoardSection 305

			 of the Biomass Research and Development Act of 2000 (Public Law 106–224; 7

			 U.S.C. 8101 note) is amended—

				(1)in subsections (a) and (c), by striking

			 industrial products each place it appears and inserting

			 fuels and biobased products;

				(2)in subsection (b)—

					(A)in paragraph (1), by striking

			 304(d)(1)(B) and inserting 304(b)(1)(B);

			 and

					(B)in paragraph (2), by striking

			 304(d)(1)(A) and inserting 304(b)(1)(A);

			 and

					(3)in subsection (c)—

					(A)in paragraph (1)(B), by striking

			 and at the end;

					(B)in paragraph (2), by striking the period at

			 the end and inserting a semicolon; and

					(C)by adding at the end the following:

						

							(3)ensure that—

								(A)solicitations are open and competitive with

				awards made annually; and

								(B)objectives and evaluation criteria of the

				solicitations are clearly stated and minimally prescriptive, with no areas of

				special interest; and

								(4)ensure that the panel of scientific and

				technical peers assembled under section 307(c)(2)(C) to review proposals is

				composed predominantly of independent experts selected from outside the

				Departments of Agriculture and

				Energy.

							.

					104.Biomass Research and

			 Development Technical Advisory CommitteeSection 306 of the Biomass Research and

			 Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is

			 amended—

				(1)in subsection (b)(1)—

					(A)in subparagraph (A), by striking

			 biobased industrial products and inserting

			 biofuels;

					(B)by redesignating subparagraphs (B) through

			 (J) as subparagraphs (C) through (K), respectively;

					(C)by inserting after subparagraph (A) the

			 following:

						

							(B)an individual affiliated with the biobased

				industrial and commercial products

				industry;

							;

				

					(D)in subparagraph (F) (as redesignated by

			 subparagraph (B)) by striking an individual and inserting

			 2 individuals;

					(E)in subparagraphs (C), (D), (G), and (I) (as

			 redesignated by subparagraph (B)) by striking industrial

			 products each place it appears and inserting fuels and biobased

			 products; and

					(F)in subparagraph (H) (as redesignated by

			 subparagraph (B)), by inserting and environmental before

			 analysis;

					(2)in subsection (c)(2)—

					(A)in subparagraph (A), by striking

			 goals and inserting objectives, purposes, and

			 considerations;

					(B)by redesignating subparagraphs (B) and (C)

			 as subparagraphs (C) and (D), respectively;

					(C)by inserting after subparagraph (A) the

			 following:

						

							(B)solicitations are open and competitive with

				awards made annually and that objectives and evaluation criteria of the

				solicitations are clearly stated and minimally prescriptive, with no areas of

				special interest;

							;

				and

					(D)in subparagraph (C) (as redesignated by

			 subparagraph (B)) by inserting predominantly from outside the

			 Departments of Agriculture and Energy after technical

			 peers.

					105.Biomass Research and

			 Development InitiativeSection

			 307 of the Biomass Research and Development Act of 2000 (Public Law 106–224; 7

			 U.S.C. 8101 note) is amended—

				(1)in subsection (a), by striking

			 research on biobased industrial products and inserting

			 research on, and development and demonstration of, biobased fuels and

			 biobased products, and the methods, practices and technologies, including

			 industrial biotechnology, for their production; and

				(2)by striking subsections (b) through (e) and

			 inserting the following:

					

						(b)Agencies

							(1)AgricultureThe Secretary of Agriculture, through the

				point of contact of the Department of Agriculture and in consultation with the

				Board, shall provide, or enter into, grants, contracts, and financial

				assistance under this section through the Cooperative State Research,

				Education, and Extension Service of the Department of Agriculture.

							(2)EnergyThe Secretary of Energy, though the point

				of contact of the Department of Energy and in consultation with the Board,

				shall provide, or enter into, grants, contracts, and financial assistance under

				this section through the appropriate agency, as determined by the Secretary of

				Energy.

							(c)ObjectivesThe objectives of the Initiative are to

				develop—

							(1)technologies and processes necessary for

				abundant commercial production of biobased fuels at prices competitive with

				fossil fuels;

							(2)high-value biobased products—

								(A)to enhance the economic viability of

				biobased fuels and power; and

								(B)as substitutes for petroleum-based

				feedstocks and products; and

								(3)a diversity of sustainable domestic sources

				of biomass for conversion to biobased fuels and biobased products.

							(d)PurposesThe purposes of the Initiative are—

							(1)to increase the energy security of the

				United States;

							(2)to create jobs and enhance the economic

				development of the rural economy;

							(3)to enhance the environment and public

				health; and

							(4)to diversify markets for raw agricultural

				and forestry products.

							(e)Technical

				areasTo advance the

				objectives and purposes of the Initiative, the Secretary of Agriculture and the

				Secretary of Energy, in consultation with the Administrator of the

				Environmental Protection Agency and heads of other appropriate departments and

				agencies (referred to in this section as the Secretaries), shall

				direct research and development toward—

							(1)feedstock production through the

				development of crops and cropping systems relevant to production of raw

				materials for conversion to biobased fuels and biobased products,

				including—

								(A)development of advanced and dedicated crops

				with desired features, including enhanced productivity, broader site range, low

				requirements for chemical inputs, and enhanced processing;

								(B)advanced crop production methods to achieve

				the features described in subparagraph (A);

								(C)feedstock harvest, handling, transport, and

				storage; and

								(D)strategies for integrating feedstock

				production into existing managed land;

								(2)overcoming recalcitrance of cellulosic

				biomass through developing technologies for converting cellulosic biomass into

				intermediates that can subsequently be converted into biobased fuels and

				biobased products, including—

								(A)pretreatment in combination with enzymatic

				or microbial hydrolysis; and

								(B)thermochemical approaches, including

				gasification and pyrolysis;

								(3)product diversification through

				technologies relevant to production of a range of biobased products (including

				chemicals, animal feeds, and cogenerated power) that eventually can increase

				the feasibility of fuel production in a biorefinery, including—

								(A)catalytic processing, including

				thermochemical fuel production;

								(B)metabolic engineering, enzyme engineering,

				and fermentation systems for biological production of desired products or

				cogeneration of power;

								(C)product recovery;

								(D)power production technologies; and

								(E)integration into existing biomass

				processing facilities, including starch ethanol plants, paper mills, and power

				plants; and

								(4)analysis that provides strategic guidance

				for the application of biomass technologies in accordance with realization of

				societal benefits in improved sustainability and environmental quality, cost

				effectiveness, security, and rural economic development, usually featuring

				system-wide approaches.

							(f)Additional

				considerationsWithin the

				technical areas described in subsection (e), and in addition to advancing the

				purposes described in subsection (d) and the objectives described in subsection

				(c), the Secretaries shall support research and development—

							(1)to create continuously expanding

				opportunities for participants in existing biofuels production by seeking

				synergies and continuity with current technologies and practices, including the

				use of dried distillers grains as a bridge feedstock;

							(2)to maximize the environmental, economic,

				and social benefits of production of biobased fuels and biobased products on a

				large scale through life-cycle economic and environmental analysis and other

				means; and

							(3)to assess the potential of Federal land and

				land management programs as feedstock resources for biobased fuels and biobased

				products, consistent with the integrity of soil and water resources and with

				other environmental considerations.

							(g)Eligible

				entitiesTo be eligible for a

				grant, contract, or assistance under this section, an applicant shall

				be—

							(1)an institution of higher education;

							(2)a national laboratory;

							(3)a Federal research agency;

							(4)a State research agency;

							(5)a private sector entity;

							(6)a nonprofit organization; or

							(7)a consortium of 2 of more entities

				described in paragraphs (1) through (6).

							(h)Administration

							(1)In

				generalAfter consultation

				with the Board, the points of contact shall—

								(A)publish annually 1 or more joint requests

				for proposals for grants, contracts, and assistance under this section;

								(B)establish a priority in grants, contracts,

				and assistance under this section for research that advances the objectives,

				purposes, and additional considerations of this title;

								(C)require that grants, contracts, and

				assistance under this section be awarded competitively, on the basis of merit,

				after the establishment of procedures that provide for scientific peer review

				by an independent panel of scientific and technical peers; and

								(D)give some preference to applications

				that—

									(i)involve a consortia of experts from

				multiple institutions;

									(ii)encourage the integration of disciplines

				and application of the best technical resources; and

									(iii)increase the geographic diversity of

				demonstration projects.

									(2)Distribution of

				funding by technical areaOf

				the funds authorized to be appropriated for activities described in this

				section—

								(A)20 percent shall be used to carry out

				activities for feedstock production under subsection (e)(1);

								(B)45 percent shall be used to carry out

				activities for overcoming recalcitrance of cellulosic biomass under subsection

				(e)(2);

								(C)30 percent shall be used to carry out

				activities for product diversification under subsection (e)(3); and

								(D)5 percent shall be used to carry out

				activities for strategic guidance under subsection (e)(4).

								(3)Distribution of

				funding within each technical areaWithin each technical area described in

				paragraphs (1) through (3) of subsection (e)—

								(A)15 percent of funds shall be used for

				applied fundamentals;

								(B)35 percent of funds shall be used for

				innovation; and

								(C)50 percent of funds shall be used for

				demonstration.

								(4)Matching

				funds

								(A)In

				generalA minimum 20 percent

				funding match shall be required for demonstration projects under this

				title.

								(B)No other

				requirementNo matching funds

				shall be required for other activities under this title.

								(5)Technology and

				information transfer to agricultural users

								(A)In

				generalThe Administrator of

				the Cooperative State Research, Education, and Extension Service and the Chief

				of the Natural Resources Conservation Service shall ensure that applicable

				research results and technologies from the Initiative are adapted, made

				available, and disseminated through those services, as appropriate.

								(B)ReportNot later than 2 years after the date of

				enactment of this paragraph, and every 2 years thereafter, the Administrator of

				the Cooperative State Research, Education, and Extension Service and the Chief

				of the Natural Resources Conservation Service shall submit to the committees of

				Congress with jurisdiction over the Initiative a report describing the

				activities conducted by the services under this

				subsection.

								.

				106.ReportsSection 309 of the Biomass Research and

			 Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is

			 amended—

				(1)in subsection (a)—

					(A)in paragraph (2), by striking

			 industrial product and inserting fuels and biobased

			 products; and

					(B)in paragraph (3), by striking

			 industrial products each place it appears and inserting

			 fuels and biobased products;

					(2)by redesignating subsection (b) as

			 subsection (c);

				(3)by inserting after subsection (a) the

			 following:

					

						(b)Assessment

				report and strategic planNot

				later than 1 year after the date of enactment of the

				National Security and Bioenergy Investment

				Act of 2005, the Secretary and the Secretary of Energy shall

				jointly submit to Congress a report that—

							(1)describes the status and progress of

				current research and development efforts in both the Federal Government and

				private sector in achieving the objectives, purposes, and considerations of

				this title, specifically addressing each of the technical areas identified in

				section 307(e);

							(2)describes the actions taken to implement

				the improvements directed by this title; and

							(3)outlines a strategic plan for achieving the

				objectives, purposes, and considerations of this

				title.

							;

				and

				(4)in subsection (c) (as redesignated by

			 paragraph (2))—

					(A)in paragraph (1)—

						(i)in subparagraph (A), by striking

			 purposes described in section 307(b) and inserting

			 objectives, purposes, and additional considerations described in

			 subsections (c) through (f) of section 307;

						(ii)in subparagraph (B), by striking

			 and at the end;

						(iii)by redesignating subparagraph (C) as

			 subparagraph (D); and

						(iv)by inserting after subparagraph (B) the

			 following:

							

								(C)achieves the distribution of funds

				described in paragraphs (2) and (3) of section 307(h);

				and

								;

				and

						(B)in paragraph (2), by striking

			 industrial products and inserting fuels and biobased

			 products.

					107.Funding

				(a)FundingSection 310(a)(2) of the Biomass Research

			 and Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is amended

			 by striking $14,000,000 for each of fiscal years 2003 through

			 2007 and inserting $200,000,000 for each of fiscal years 2006

			 through 2010.

				(b)Authorization

			 of appropriationsSection

			 310(b) of the Biomass Research and Development Act of 2000 (Public Law 106–224;

			 7 U.S.C. 8101 note) is amended by striking title $54,000,000 for each of

			 fiscal years 2002 through 2007 and insertingtitle $200,000,000

			 for fiscal year 2011 and each fiscal year thereafter.

				108.Termination of

			 authorityThe Biomass Research

			 and Development Act of 2000 (Public Law 106–224; 7 U.S.C. 8101 note) is amended

			 by striking section 311.

			109.Biomass-derived

			 hydrogen

				(a)In

			 generalThe Secretary shall

			 conduct a research, development, and demonstration program focused on the

			 economic production and use of hydrogen from biofuels, with emphasis on the

			 rural transportation and rural electrical generation sectors.

				(b)Transportation

			 sector objectivesThe

			 objectives of the program in the transportation sector shall be to—

					(1)conduct research, and to develop and test

			 processes and equipment, to produce low-cost liquid biobased fuels that can be

			 transported to distant fueling stations for the production of hydrogen or for

			 direct use in conventional internal combustion engine vehicles;

					(2)demonstrate the cost-effective production

			 of hydrogen from liquid biobased fuels at the local fueling station, to

			 eliminate the costs of transporting hydrogen long distances or building

			 hydrogen pipeline networks;

					(3)demonstrate the use of hydrogen derived

			 from liquid biobased fuels in fuel cell vehicles, or, as an interim

			 cost-reduction option, in internal combustion engine hybrid electric vehicles,

			 to demonstrate sustainable transportation with significantly reduced local air

			 pollution, greenhouse gas emissions, and dependence on imported fossil

			 fuels;

					(4)evaluate the economic return to

			 agricultural producers producing feedstocks for liquid biobased fuels compared

			 to agricultural producer returns as of the date of enactment of this

			 Act;

					(5)evaluate the crop yield and long-term soil

			 sustainability of growing and harvesting feedstocks for liquid biobased fuels;

			 and

					(6)evaluate the fuel costs to fuel cell car

			 owners (or hybrid electric car owners running on hydrogen) per mile driven

			 compared to burning gasoline in conventional vehicles.

					(c)Electrical

			 generation sector objectivesThe objectives of the program in the rural

			 electrical generation sector shall be to—

					(1)design, develop, and test low-cost

			 gasification equipment to convert biomass to hydrogen at regional rural

			 cooperatives, or at businesses owned by farmers, close to agricultural

			 operations to minimize the cost of biomass transportation to large central

			 gasification plants;

					(2)demonstrate low-cost electrical generation

			 at such rural cooperatives or farmer-owned businesses, using renewable hydrogen

			 derived from biomass in either fuel cell generators, or, as an interim cost

			 reduction option, in conventional internal combustion engine gensets;

					(3)determine the economic return to

			 cooperatives or other businesses owned by farmers of producing hydrogen from

			 biomass and selling electricity compared to agricultural economic returns from

			 producing and selling conventional crops alone;

					(4)evaluate the crop yield and long-term soil

			 sustainability of growing and harvesting of feedstocks for biomass

			 gasification, and

					(5)demonstrate the use of a portion of the

			 biomass-derived hydrogen in various agricultural vehicles to reduce—

						(A)dependence on imported fossil fuel;

			 and

						(B)environmental impacts.

						(d)Authorization

			 for appropriationsThere is

			 authorized to be appropriated to carry out this section $5,000,000 for each of

			 fiscal years 2006 through 2010.

				IIProduction incentives

			201.Production

			 incentives

				(a)PurposeThe purpose of this section is to—

					(1)accelerate deployment and commercialization

			 of biofuels;

					(2)deliver the first 1,000,000,000 gallons of

			 cellulosic biofuels by 2015;

					(3)ensure biofuels produced after 2015 are

			 cost competitive with gasoline and diesel; and

					(4)ensure that small feedstock producers and

			 rural small businesses are full participants in the development of the

			 cellulosic biofuels industry.

					(b)DefinitionsIn this section:

					(1)Cellulosic

			 biofuelsThe term

			 cellulosic biofuels means any fuel that is produced from

			 cellulosic feedstocks.

					(2)Eligible

			 entityThe term

			 eligible entity means a producer of fuel from cellulosic biofuels

			 the production facility of which—

						(A)is located in the United States;

						(B)meets all applicable Federal and State

			 permitting requirements;

						(C)is to begin production of cellulosic

			 biofuels not later than 3 years after the date of the reverse auction in which

			 the producer participates; and

						(D)meets any financial criteria established by

			 the Secretary.

						(c)Program

					(1)EstablishmentThe Secretary, in consultation with the

			 Secretary of Energy, the Secretary of Defense, and the Administrator of the

			 Environmental Protection Agency, shall establish an incentive program for the

			 production of cellulosic biofuels.

					(2)Basis of

			 incentivesUnder the program,

			 the Secretary shall award production incentives on a per gallon basis of

			 cellulosic biofuels from eligible entities, through—

						(A)set payments per gallon of cellulosic

			 biofuels produced in an amount determined by the Secretary, until initiation of

			 the first reverse auction; and

						(B)reverse auction thereafter.

						(3)First reverse

			 auctionThe first reverse

			 auction shall be held on the earlier of—

						(A)not later than 1 year after the first year

			 of annual production in the United States of 100,000,000 gallons of cellulosic

			 biofuels, as determined by the Secretary; or

						(B)not later than 3 years after the date of

			 enactment of this Act.

						(4)Reverse auction

			 procedure

						(A)In

			 generalOn initiation of the

			 first reverse auction, and each year thereafter until the earlier of the first

			 year of annual production in the United States of 1,000,000,000 gallons of

			 cellulosic biofuels, as determined by the Secretary, or 10 years after the date

			 of enactment of this Act, the Secretary shall conduct a reverse auction at

			 which—

							(i)the Secretary shall solicit bids from

			 eligible entities;

							(ii)eligible entities shall submit—

								(I)a desired level of production incentive on

			 a per gallon basis; and

								(II)an estimated annual production amount in

			 gallons; and

								(iii)the Secretary shall issue awards for the

			 production amount submitted, beginning with the eligible entity submitting the

			 bid for the lowest level of production incentive on a per gallon basis, until

			 the amount of funds available for the reverse auction is committed.

							(B)Amount of

			 incentive receivedAn

			 eligible entity selected by the Secretary through a reverse auction shall

			 receive the amount of performance incentive requested in the auction for each

			 gallon produced and sold by the entity during the first 6 years of

			 operation.

						(d)LimitationsAwards under this section shall be limited

			 to—

					(1)a per gallon amount determined by the

			 Secretary during the first 4 years of the program;

					(2)a declining per gallon cap over the

			 remaining lifetime of the program, to be established by the Secretary so that

			 cellulosic biofuels produced after the first year of annual cellulosic biofuels

			 production in the United States in excess of 1,000,000,000 gallons are cost

			 competitive with gasoline and diesel;

					(3)not more than 25 percent of the funds

			 committed within each reverse auction to any 1 project;

					(4)not more than $100,000,000 in any 1 year;

			 and

					(5)not more than $1,000,000,000 over the

			 lifetime of the program.

					(e)PriorityIn selecting a project under the program,

			 the Secretary shall give priority to projects that—

					(1)demonstrate outstanding potential for local

			 and regional economic development;

					(2)include agricultural producers or

			 cooperatives of agricultural producers as equity partners in the ventures;

			 and

					(3)have a strategic agreement in place to

			 fairly reward feedstock suppliers.

					(f)Funding

					(1)In

			 generalThe Secretary shall

			 use to carry out this title $250,000,000 of funds of the Commodity Credit

			 Corporation, to remain available until expended.

					(2)Authorizations

			 of appropriationsIn addition

			 to amounts made available under paragraph (1), there are authorized to be

			 appropriated such sums as are necessary to carry out this section.

					IIIAssistant Secretary of Agriculture for

			 Energy and Biobased Products

			301.Assistant Secretary

			 of Agriculture for Energy and Biobased Products

				(a)EstablishmentNot later than 1 year after the date of

			 enactment of this Act, the Secretary shall establish in the Department a

			 position of Assistant Secretary of Agriculture for Energy and Biobased Products

			 (referred to in this section as the Assistant Secretary).

				(b)ResponsibilitiesThe Assistant Secretary shall be

			 responsible for—

					(1)the energy programs established under title

			 IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et

			 seq.); and

					(2)all other programs and initiatives that the

			 Secretary considers appropriate.

					(c)Confirmation

			 requirementThe Assistant

			 Secretary shall be appointed by the President, by and with the advice and

			 consent of the Senate.

				(d)PersonnelThe Secretary, acting through the Assistant

			 Secretary, may transfer or assign work to personnel, or assign staff hours, on

			 a permanent or a part-time basis, as needed, to the Office of the Assistant

			 Secretary to carry out the functions and duties of the office.

				(e)BudgetThe Secretary shall establish a budget for

			 the office of the Assistant Secretary.

				IVProcurement of biobased products

			401.Federal

			 procurement

				(a)Definition of

			 procuring agencySection 9001

			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is

			 amended—

					(1)by redesignating paragraphs (4), (5), and

			 (6) as paragraphs (5), (6), and (7), respectively; and

					(2)by inserting after paragraph (3) the

			 following:

						

							(4)Procuring

				agencyThe term

				procuring agency means—

								(A)any Federal agency that is using Federal

				funds for procurement; or

								(B)any person contracting with any Federal

				agency with respect to work performed under the

				contract.

								.

					(b)ProcurementSection 9002 of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 8102) is amended—

					(1)by striking Federal agency

			 each place it appears (other than in subsections (f) and (g)) and inserting

			 procuring agency;

					(2)in subsection (c)(2)—

						(A)by striking (2) and all that

			 follows through Notwithstanding and inserting the

			 following:

							

								(2)FlexibilityNotwithstanding

								;

						(B)by striking an agency and

			 inserting a procuring agency; and

						(C)by striking the agency and

			 inserting the procuring agency;

						(3)in subsection (d), by striking

			 procured by Federal agencies and inserting procured by

			 procuring agencies; and

					(4)in subsection (f), by striking

			 Federal agencies and inserting procuring agencies

			 .

					402.Capitol Complex

			 procurementSection 9002 of

			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) (as amended

			 by section 401(b)) is amended—

				(1)by redesignating subsection (j) as

			 subsection (k); and

				(2)by inserting after subsection (i) the

			 following:

					

						(j)InclusionNot later than 90 days after the date of

				enactment of the National Security and

				Bioenergy Investment Act of 2005, the Architect of the Capitol,

				the Sergeant of Arms of the Senate, and the Chief Administrative Officer of the

				House of Representatives shall issue regulations that apply the requirements of

				this section to procurement for the Capitol

				Complex.

						.

				403.Education 

				(a)In

			 generalThe Architect of the

			 Capitol shall establish in the Capitol Complex a program of public education

			 regarding use by the Architect of the Capitol of biobased products.

				(b)PurposesThe purposes of the program shall

			 be—

					(1)to establish the Capitol Complex as a

			 showcase for the existence and benefits of biobased products; and

					(2)to provide access to further information on

			 biobased products to occupants and visitors.

					404.RegulationsRequirements issued under the amendment made

			 by section 402 shall be made in accordance with regulations issued by the

			 Committee on Rules and Administration of the Senate and the Committee on House

			 Administration of the House of Representatives.

			VBioeconomy Grants and tax incentives

			501.Small business

			 bioproduct marketing and certification grants

				(a)In

			 generalUsing amounts made

			 available under subsection (g), the Secretary shall make available on a

			 competitive basis grants to eligible entities described in subsection (b) for

			 the biobased product marketing and certification purposes described in

			 subsection (c).

				(b)Eligible

			 entitiesAn entity eligible

			 for a grant under this section is any manufacturer of biobased products

			 that—

					(1)has fewer than 50 employees;

					(2)proposes to use the grant for the biobased

			 product marketing and certification purposes described in subsection (c);

			 and

					(3)has not previously received a grant under

			 this section.

					(c)Biobased

			 product marketing and certification grant purposesA

			 grant made under this section shall be used—

					(1)to plan activities and working capital for

			 marketing of biobased products; and

					(2)to provide private sector cost sharing for

			 the certification of biobased products.

					(d)Matching

			 funds

					(1)In

			 generalGrant recipients

			 shall provide matching non-Federal funds equal to the amount of the grant

			 received.

					(2)ExpenditureMatching funds shall be expended in advance

			 of grant funding, so that for every dollar of grant that is advanced, an equal

			 amount of matching funds shall have been funded prior to submitting the request

			 for reimbursement.

					(e)AmountA grant made under this section shall not

			 exceed $100,000.

				(f)AdministrationThe Secretary shall establish such

			 administrative requirements for grants under this section, including

			 requirements for applications for the grants, as the Secretary considers

			 appropriate.

				(g)Authorizations

			 of appropriationsThere are

			 authorized to be appropriated to make grants under this section—

					(1)$1,000,000 for fiscal year 2006; and

					(2)such sums as are necessary for fiscal year

			 2007 and each subsequent fiscal year.

					502.Regional bioeconomy

			 development grants

				(a)In

			 generalUsing amounts made

			 available under subsection (g), the Secretary shall make available on a

			 competitive basis grants to eligible entities described in subsection (b) for

			 the purposes described in subsection (c).

				(b)Eligible

			 entitiesAn entity eligible

			 for a grant under this section is any regional bioeconomy development

			 association, agricultural or energy trade association, or Land Grant

			 institution that—

					(1)proposes to use the grant for the purposes

			 described in subsection (c); and

					(2)has not previously received a grant under

			 this section.

					(c)Regional

			 bioeconomy development association grant purposesA grant made under this section shall be

			 used to support and promote the growth and development of the bioeconomy within

			 the region served by the eligible entity, through coordination, education,

			 outreach, and other endeavors by the eligible entity.

				(d)Matching

			 funds

					(1)In

			 generalGrant recipients

			 shall provide matching non-Federal funds equal to the amount of the grant

			 received.

					(2)ExpenditureMatching funds shall be expended in advance

			 of grant funding, so that for every dollar of grant that is advanced, an equal

			 amount of matching funds shall have been funded prior to submitting the request

			 for reimbursement.

					(e)AdministrationThe Secretary shall establish such

			 administrative requirements for grants under this section, including

			 requirements for applications for the grants, as the Secretary considers

			 appropriate.

				(f)AmountA grant made under this section shall not

			 exceed $500,000.

				(g)Authorizations

			 of appropriationsThere are

			 authorized to be appropriated to make grants under this section—

					(1)$1,000,000 for fiscal year 2006; and

					(2)such sums as are necessary for fiscal year

			 2007 and each subsequent fiscal year.

					503.Preprocessing and

			 harvesting demonstration grants

				(a)In

			 generalThe Secretary shall

			 make grants available on a competitive basis to enterprises owned by

			 agricultural producers, for the purposes of demonstrating cost-effective,

			 cellulosic biomass innovations in—

					(1)preprocessing of feedstocks, including

			 cleaning, separating and sorting, mixing or blending, and chemical or

			 biochemical treatments, to add value and lower the cost of feedstock processing

			 at a biorefinery; or

					(2)1-pass or other efficient, multiple crop

			 harvesting techniques.

					(b)Limitations on

			 grants

					(1)Number of

			 grantsNot more than 5

			 demonstration projects per fiscal year shall be funded under this

			 section.

					(2)Non-Federal

			 cost shareThe non-Federal

			 cost share of a project under this section shall be not less than 20 percent,

			 as determined by the Secretary.

					(c)Condition of

			 grantTo be eligible for a

			 grant for a project under this section, a recipient of a grant or a

			 participating entity shall agree to use the material harvested under the

			 project—

					(1)to produce ethanol; or

					(2)for another energy purpose, such as the

			 generation of heat or electricity.

					(d)Authorization

			 for appropriationsThere is

			 authorized to be appropriated to carry out this section $5,000,000 for each of

			 fiscal years 2006 through 2010.

				504.Sense of the

			 SenateIt is the sense of the

			 Senate that Congress should amend the Federal tax code to encourage investment

			 in, and production and use of, biobased fuels and biobased products

			 through—

				(1)an investment tax credit for the

			 construction or modification of facilities for the production of fuels from

			 cellulose biomass, to drive private capital towards new biorefinery projects in

			 a manner that allows participation by smaller farms and cooperatives;

			 and

				(2)an investment tax credit to small

			 manufacturers of biobased products to lower the capital costs of starting and

			 maintaining a biobased business.

				VIOther provisions

			601.Education and

			 outreach

				(a)In

			 generalThe Secretary shall

			 establish, within the Department or through an independent contracting entity,

			 a program of education and outreach on biobased fuels and biobased products

			 consisting of—

					(1)training and technical assistance programs

			 for feedstock producers to promote producer ownership, investment, and

			 participation in the operation of processing facilities; and

					(2)public education and outreach to

			 familiarize consumers with the biobased fuels and biobased products.

					(b)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this title $1,000,000 for each of

			 fiscal years 2006 through 2010.

				602.Reports

				(a)Progress

			 reportNot later than 1 year

			 after the date of enactment of this Act, the Secretary shall submit to the

			 Committee on Agriculture of the House of Representatives and the Committee on

			 Agriculture, Nutrition, and Forestry of the Senate a report on progress in

			 establishing the Office of the Assistant Secretary of Agriculture for Energy

			 and Biobased Products under title I.

				(b)Biobased

			 product potentialNot later

			 than 1 year after the date of enactment of this Act, the Secretary shall submit

			 to the Committee on Agriculture of the House of Representatives and the

			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report

			 that—

					(1)describes the economic potential for the

			 United States of the widespread production and use of commercial and industrial

			 biobased products through calendar year 2025; and

					(2)as the maximum extent practicable,

			 identifies the economic potential by product area.

					(c)Analysis of

			 economic indicatorsNot later

			 than 2 years after the date of enactment of this Act, and every 2 years

			 thereafter, the Secretary shall submit to Congress an analysis of economic

			 indicators of the biobased economy during the 2-year period preceding the

			 analysis.

				

